DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) for an application filed in the Hellenic Republic on November 7, 2016. The certified copy has been filed in parent Application No. 16/347,648, filed on May 6, 2019, now abandoned.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Puder et al. U.S. Publication No. 2015/0025048 A1 in view of Elkattan (Clinical Trial NCT01916798 August 6, 2013) and Yaqoob et al. (1994, Immunology Letters, 41, Pages 241-247 Provided on IDS).
Claims 16-30 of the instant application claim a method of treating recurrent spontaneous abortions or repeated implantation failures in a human female subject, comprising: providing a composition, comprising, as active ingredients a combination of fatty acids or esters thereof, wherein the human female subject has 12% or more of peripheral blood NK cells in total peripheral blood cells, and/or the cytotoxicity of the peripheral blood NK cells of the human female subject is at least 10% higher than the mean cytotoxicity of a control population of healthy human females of reproductive age with no reproductive failures and who have given birth to at least one child, and administering the composition orally, to the human female subject, for 15 to 70 days, wherein the total amount of fatty acids or esters thereof administered per day is from 0.03 g/kg of body weight to 1 g/kg of body weight, calculated as fatty acids; to thereby reduce immune-mediated sub-fertility for the human female subject.  Treating recurrent spontaneous abortions (also known as miscarriage) or repeated implantation failures in a human female subject is interpreted as treating infertility or improving fertility.
Puder et al. teaches method for enhancing, improving or increasing fertility or reproductive function or enhancing, improving or increasing a female human’s likelihood of becoming pregnant comprising administering to the human a nutritional, dietary, or food fatty acid supplement comprising at least 30% docosahexaenoic acid (DHA) by weight of the total fatty acids in the supplement in a form chosen from ethyl ester, free fatty acid and triglyceride (abstract [0008] [0011]).
Puder et al. teaches a method of treating infertility in a female human in need thereof comprising: administering to the human a pharmaceutical or medical food fatty acid composition comprising: at least 80% docosahexaenoic acid (DHA) in a form chosen from ethyl ester, free fatty acid, and triglyceride, and eicosapentaenoic acid (EPA) in a form chosen from ethyl ester, free fatty acid, and triglyceride, by weight of the total fatty acids in the composition [0010]. 
Puder et al. also teaches a method of decreasing the likelihood of fetal or infant mortality comprising administering to a female human a nutritional, dietary, or food fatty acid supplement comprising: at least 30% docosahexaenoic acid (DHA), by weight of the total fatty acids in the supplement in a form chosen from ethyl ester, free fatty acid, and triglyceride [0015]. 
Puder et al. teaches treat a subject who desires to become pregnant and is concerned about birth defects and/or infant or fetus mortality due to a family history of such pregnancy complications, due to the subject's age, e.g. the subject is 30 years old or older, e.g. 35 years old, or 40 years old, or older [0028]. The subject can also be a subject who desires to become pregnant and is more likely to experience birth defects and/or infant or fetus mortality due to a family history of such complications or due to a personal history of such complications [0028].  Puder further teaches that a subject can be a subject who desires to become pregnant and has had difficulty conceiving. A subject can be a subject who desires to become pregnant, has had difficulty conceiving, and is recommended to undergo fertility treatments or artificial conception methods through a pre-defined protocol (e.g. in vitro fertilization) [0029]. 
Puder et al. teaches that the term "fatty acid" includes fatty acids such as unsaturated (e.g., monounsaturated, polyunsaturated) or saturated fatty acids, as well as pharmaceutically-acceptable esters, free acids, mono-, di- and triglycerides, derivatives, conjugates, precursors, salts, and mixtures thereof [0034]. In some embodiments, the fatty acids, such as omega-3 fatty acids, are in a form chosen from ethyl ester and triglyceride, and in other embodiments, the fatty acids are in free acid form [0034]. Omega-3 fatty acids include natural and synthetic omega-3 fatty acids, as well as pharmaceutically acceptable esters, free acids, triglycerides, derivatives, conjugates, precursors, salts, and mixtures thereof [0035]. Omega-3 fatty acids can include, but are not limited to, Hexadecatrienoic acid (HTA); -Linolenic acid (ALA); Stearidonic acid (SDA); Eicosatrienoic acid (ETE); Eicosatetraenoic acid (ETA); Eicosapentaenoic acid (EPA); Heneicosapentaenoic acid (HPA); Docosapentaenoic acid (DPA); Clupanodonic acid; Docosahexaenoic acid (DHA); Tetracosapentaenoic acid; and Tetracosahexaenoic acid (Nisinic acid) [0035]
 Puder et al. teaches that the fatty acid compositions may further comprise at least one antioxidant such as -tocopherol (vitamin E) [0054]. Puder et al. teaches that the fatty acid composition may further comprise Vitamin D [0055]. The compositions may further comprise at least one other vitamin other than vitamin D such as Zinc and Magnesium [0061]. 
An example of the fatty acid composition is a dietary formulation in the form of a food oil suitable for oral administration, that comprises about 2-60% by calories of a C20 or longer omega-3 fatty acid; and about 0.05% to 1% by calories of arachidonic acid, where the formulation provides less than 1% of total calories from linoleic acid and alpha-linolenic acid, and wherein said fatty acids provide 5-60% of the total calories of said dietary formulation [0064]. In some embodiment, the C20 or longer omega-3 fatty acid consists of eicosapentaenoic acid (EPA), or docosahexaenoic acid (DHA), or eicosatetraenoic acid, or 5-docosapentaenoic acid, or combinations thereof [0064].
Puder et al. teaches the subject is treated for at least 1 day, at least 1 week, at least 1 month, at least 2 months, or longer [0066]. In some embodiments, the subject is administered a composition comprising an omega-3 fatty acid for at least 1 day, at least 1 week, at least 1 month, at least 2 months, or longer before being treated with a protocol, procedure or treatment to enhance fertility and/or impregnate the subject [0066]. 
The daily dosage per day of the total fatty acids in the supplement may range, for example, from about 1 to about 8 grams, such as from about 2 to about 4 grams [0067]. In other embodiments, the daily dosage per day of the total fatty acids in the supplement may range, for example, from about 2 to about 8 grams [0067]-[0068]. 
Puder et al. teaches that an in vitro fertilization (IVF) protocol is enhanced [0069]. The IVF protocol comprises the steps of 1) stimulating multiple follicles to cause multiple unfertilized egg cells to develop, 2) retrieving the unfertilized egg cells from the female, 3) fertilizing the egg cells in vitro, and 4) transferring the fertilized embryo to the uterus [0069]. 
Thus Puder et al. teaches a method of improving fertility in a female subject who desires to become pregnant and is more likely to experience birth defects and/or infant or fetus mortality due to a family history of such complications or due to a personal history of such complications comprising administering an oral formulation comprising fatty acids or esters thereof for a period of at least 1 month or 2 months or longer in an amount of from 2 to 8 grams per day. 
Puder et al. does not specifically teach that the human female subject has 12% or more of peripheral blood NK cells in total peripheral blood cells, and/or the cytotoxicity of the peripheral blood NK cells of the human female subject is at least 10% higher than the mean cytotoxicity of a control population of healthy human females of reproductive age with no reproductive failures and who have given birth to at least one child.  Puder does not specifically teach reducing immune-mediated sub-fertility for the human female subject.
Elkattan teaches that Intralipid is made of purified soybean oil, egg phospholipids, glycerol and water and it provides essential fatty acids, linoleic acid, omega- 3 and 6 fatty acids and alpha-linolenic acid (brief summary).  Elkattan teaches that Intralipid can suppress natural killer cells that are known to be involved in repeated implantation failure and recurrent miscarriages (brief summary). The effects of Intralipid in suppressing natural killer cell activity (NKa) were found to be comparable to intravenous immunoglobulin (IVIG) by laboratory experiments (brief summary).  Elkattan teaches intralipid infusion in women aged 35-40 years with history of repeated implantation failure of miscarriage and who have positive peripheral blood natural killer cells (brief summary).
Yaqoob et al. also teaches that natural killer cell activity can be inhibited by dietary lipids (title).  Yaqoob et al. specifically demonstrates that diets rich in omega-3 (fish oil), omega-6 (soybean oil, evening primrose oil), omega-9 (olive oil) and MCT (coconut oil) inhibit natural killer cell activity (abstract, Table 1 page 242, and page 245).
Accordingly, prior to the effective filing date of the instant application it would have been obvious to a person of ordinary skill in the art to administer the fatty acid composition of Puder et al. to enhance fertility in a the human female subject having 12% or more of peripheral blood NK cells in total peripheral blood cells, and/or the cytotoxicity of the peripheral blood NK cells of the human female subject that is at least 10% higher than the mean cytotoxicity of a control population of healthy human females of reproductive age with no reproductive failures and who have given birth to at least one child, since Elkattan and Yaqoob et al. teaches that fatty acid formulations can suppress natural killer cells that are known to be involved in repeated implantation failure and recurrent miscarriages and Elkattan teaches the use of a fatty acid formulation (intralipid) in women aged 35-40 years with history of repeated implantation failure of miscarriage and who have positive peripheral blood natural killer cells (brief summary).  Therefore, a person of ordinary skill in the art would have been motivated to treat the claimed patient population according to the teachings of Puder et al. since the method of Puder et al. involves administering fatty acid formulations which are known in the art to reduce NK cell activity which as taught by Elkattan contributes to infertility and recurrent miscarriages by inhibiting implantation.  Thus the fatty acid formulation of Puder et al. will necessarily suppress natural killer cells that are known to be involved in repeated implantation failure and recurrent miscarriages and thus reduce immune-mediated sub-fertility for the human female subject and treat infertility.
Claim 23 is rendered obvious since Yaqoob et al. teaches that coconut oil which contains MCTs including lauric acid, capric acid and caprylic acid, also inhibits natural killer cell activity.  Therefore, combining MCTs with the fatty acids taught in Puder et al. would have been expected to produce an improved method for treating infertility.  
The amounts as claimed in the instant claims (1.5 g to 50 g per day for a 50 kg woman) are also rendered obvious since Puder et al. teaches administering 2 g to 8 g per day.  It is obvious to vary and/or optimize the amount of a compound provided in the composition, according to the guidance provided by the prior art such that optimal treatment of the condition is produced.   Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Moreover, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 16-30 are rejected.  Claims 1-15 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM